



Exhibit 10.4




RESTRICTED STOCK AWARD AGREEMENT
Granted Under the
DICK’S SPORTING GOODS, INC.
2012 STOCK AND INCENTIVE PLAN
(As Amended and Restated on March 14, 2017)


Unless otherwise defined herein, each capitalized term used in this Restricted
Stock Award Agreement (this “Agreement”) shall have the meaning given such term
in the Dick’s Sporting Goods, Inc. 2012 Stock and Incentive Plan, as amended
(the “Plan”), an electronic copy of which can be found on the Dick’s Sporting
Goods’ equity administrator’s website (the “E*TRADE Employee Stock Plan
Account”).
The undersigned Grantee has been granted a Restricted Stock Award, subject to
the terms and conditions of the Plan and this Agreement, as follows:
Grantee’s Name:
<FIRST NAME><LAST NAME>
Date of Grant:
<GRANT DATE>
Number of Shares of Common Stock (the “Shares”) Granted:
<TOTAL_SHARES_GRANTED>
Type of Shares:
Common Stock, par value $0.01 per share
 
 
Restrictions:




Grantee shall have all of the rights and privileges of a stockholder of the
Company with regard to the Shares, except that the following Restrictions shall
apply:
(a)    The Shares may not be sold, assigned, pledged, exchanged, hypothecated,
gifted or otherwise transferred, encumbered or disposed of, to the extent then
subject to these Restrictions. Grantee represents and warrants to the Company
that he/she shall not sell, assign, pledge, exchange, hypothecate, gift or
otherwise transfer, encumber or dispose of the Shares, or subject the Shares to
any adverse right, in violation of applicable securities laws or the provisions
of the Plan or this Agreement. The Company may refuse to register the transfer
of the Shares on the stock transfer records of the Company if such transfer
constitutes a violation of any applicable securities law or this Agreement, and
the Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.
(b)    Any cash or in-kind dividends paid or distributed with respect to shares
of the Company’s Common Stock (“Dividends”) shall not be immediately payable by
the Company with respect to the Shares, and any such Dividends shall be paid to
Grantee, without interest, only when, and if, the related Shares shall become
vested in accordance with this Agreement and the Plan.
(c)    Any Shares that do not vest on the Vesting Date (as defined below) shall
be forfeited.






--------------------------------------------------------------------------------





 
If all or any portion of the Shares are forfeited under this Agreement, Grantee
shall take all necessary actions to transfer the forfeited Shares to the
Company, including, but not limited to, endorsing in blank or duly endorsing a
stock power attached to any certificate representing forfeited Shares
transferred, all in form suitable for the transfer of such forfeited Shares to
the Company. Further, any and all Dividends not paid or distributed with respect
to such unvested Shares as provided for herein shall also be forfeited to the
Company and will not be paid or distributed to Grantee. Grantee agrees to take
any and all actions that may be necessary in connection with the forfeiture of
Dividends.
(d)    If all or any portion of the Shares and Dividends are forfeited under
this Agreement, all rights of a stockholder with respect to such Shares,
including the right to vote and receive future Dividends with respect thereto,
shall cease immediately on the date of the forfeiture.
(e)    These Restrictions shall be binding upon, and enforceable against, any
transferee of the Shares.



Delivery of Shares:
On the Grant Date of this Award, the Company shall issue the Shares, in either
certificated or book entry form, in Grantee’s name effective as of the Grant
Date, provided that the Company shall retain control of such Shares until the
Shares have become vested in accordance with this Agreement.
In the event that any Shares are certificated, then any certificates
representing the Shares shall bear such legend or legends as the Company deems
appropriate in order to assure compliance with this Agreement, the Plan and
applicable securities laws. During the period of time when the Shares are
subject to the Restrictions, all certificates representing Shares shall be
endorsed with the following legend (in addition to any other legend required by
applicable securities laws or any agreement by which the Company is bound):
THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THE RESTRICTED STOCK
AWARD AGREEMENT UNDER THE COMPANY’S 2012 STOCK AND INCENTIVE PLAN BETWEEN THE
REGISTERED OWNER AND THE COMPANY. A COPY OF THE PLAN AND THE RESTRICTED STOCK
AWARD AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF THE COMPANY.
Vesting Schedule:
So long as Grantee maintains his/her status as an Employee, Non-Employee
Director or Consultant (as the case may be), the Restrictions shall lapse and
the Shares shall vest, and any Dividends with respect to such Shares shall be
paid or distributed, in accordance with the following schedule:
 
<VESTING_PERIOD> The date on which all Restrictions lapse is the vesting date
(the “Vesting Date”).






--------------------------------------------------------------------------------





 
Upon the vesting of the Shares without a forfeiture of the applicable Shares,
and upon the satisfaction of all other applicable conditions as to such Shares
including, but not limited to, the payment by Grantee of all applicable income,
employment and withholding taxes, if any, the Company shall deliver or cause to
be delivered to Grantee shares of Common Stock, which may be in the form of a
certificate(s) equal in number to the applicable Shares, which shall not be
subject to the Restrictions set forth above. Any Dividend payment, less
applicable taxes, will be included in Grantee’s paycheck as soon as
administratively possible upon the vesting of the Shares.
Termination of Employment:
Pursuant to the Administrator’s authority under Section 9(e) of the Plan, upon
termination of Grantee’s Continuous Status as an Employee, or status as a
Non-Employee Director or Consultant (as the case may be), this Award shall be
treated as follows:
 
If the termination shall occur by reason of Grantee’s death or total and
permanent disability (as defined in Section 22(e)(3) of the Code), 100% of the
Award shall immediately vest to the extent not previously vested, and all
Dividends not paid or distributed on the unvested Shares shall be paid or
distributed in accordance with the terms and conditions of this Agreement and
the Plan; and
 
If the termination shall occur by any reason other than Grantee’s death or total
permanent disability, any portion of the Award that has not vested and any
Dividends not paid or distributed with respect to such portion of the Award
shall, unless otherwise specified by the Committee, be automatically forfeited.
Taxes, Withholding and
Section 83(b) Election:
Grantee shall be solely responsible for any taxes payable on the receipt,
transfer or vesting of the Shares. Grantee shall promptly pay to the Company, or
make arrangements satisfactory to the Company regarding payment of any federal,
state or local taxes of any kind required by law to be withheld with respect to
the Shares (including in cases where he or she has made an Election, as
discussed below.
Grantee acknowledges that (a) Grantee has been informed of the availability of
making an election in accordance with Section 83(b) of the Code (the
“Election”); (b) the election must be filed with the Internal Revenue Service
within thirty (30) days of the Date of Grant; and (c) Grantee is solely
responsible for making such Election. Grantee acknowledges that if he or she
does not make the Election, Dividends, if any, on the Shares will be treated as
compensation and subject to tax withholding in accordance with the Company’s
practices and policies. Grantee shall send a copy of the Election to the Human
Resources Department at the Company’s corporate headquarters.
Fractional Shares:
The Company shall not be required to issue any fractional shares pursuant to the
Award, and the Company may round fractions down.






--------------------------------------------------------------------------------





Notices and Election Delivery:
The Company may, in its sole discretion, deliver any documents or notices
related to this Agreement, the Shares, Grantee’s participation in the Plan, or
future awards that may be granted to the Grantee under the Plan, by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and to Grantee’s participation in the Plan through the E*TRADE Employee Stock
Plan Account.
Entire Agreement; Amendment or Modification; Governing Law:
The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements, whether oral or written, of the Company and Grantee with respect to
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and the Plan, the Plan shall control.
This Agreement is governed by applicable federal laws and the laws of the State
of Delaware without regard to its conflict of laws.
No Guarantee of Continued Service:
GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE AWARD
HEREOF WILL OCCUR THROUGH THE LAPSE OF THE FORFEITURE RESTRICTIONS AND THE
VESTING SCHEDULE SET FORTH HEREIN AND BY CONTINUING AS AN EMPLOYEE, NON-EMPLOYEE
DIRECTOR OR CONSULTANT, AS APPLICABLE (NOT THROUGH THE ACT OF BEING HIRED OR
BEING GRANTED OR ACQUIRING THE SHARES HEREUNDER). GRANTEE FURTHER ACKNOWLEDGES
AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT OR ENGAGEMENT FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR
THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S RELATIONSHIP WITH THE COMPANY AT ANY
TIME AND FOR ANY REASON.
Incorporation of Plan:
Grantee acknowledges receipt of a copy of one of the following: (i) the
Company’s annual report for its last fiscal year, (ii) the Company’s Form 10- K
for its last fiscal year, or (iii) the last prospectus filed by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all of the terms and provisions thereof.
Grantee has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement, the Plan, and the tax
effect of the Award. Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator with respect to any
questions arising under the Plan or this Agreement.






--------------------------------------------------------------------------------





Interpretation and Construction:
Whenever possible, each provision in this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
then (a) such provision will be deemed amended to accomplish the objectives of
the provision as originally written to the fullest extent permitted by law and
(b) all other provisions of this Agreement will remain in full force and effect.
This Award is intended to be excepted from coverage under Section 409A of the
Code and the regulations promulgated thereunder and shall be interpreted and
construed accordingly. If, however, any benefit provided under this Agreement is
subject to the provisions of Section 409A of the Code and the regulations
promulgated thereunder, the provisions of this Agreement shall be administered,
interpreted and construed in a manner necessary to comply with Section 409A and
the regulations promulgated thereunder (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed). Notwithstanding
the foregoing, Grantee recognizes and acknowledges that Section 409A of the Code
may impose upon Grantee certain taxes or interest charges for which Grantee is
and shall remain solely responsible.
No rule of strict construction will be implied against the Company or any other
person in the interpretation of any of the terms of this Agreement or any rule
or procedure established by the Administrator.
Power of Attorney:
Grantee hereby grants to the Company a power of attorney and declares that the
Company shall be the attorney-in-fact to act for and on behalf of Grantee, to
act in his/her name, place and stead, in connection with any and all transfers
of Shares and associated rights hereunder, whether or not vested, to the Company
pursuant to this Agreement, including in the event of Grantee’s termination.
Assurances:
Grantee agrees, upon demand of the Company, to do all acts and execute, deliver
and perform all additional documents, instruments and agreements that may be
required by the Company to implement the provisions and purposes of this
Agreement.



All other terms and conditions applicable to this Award shall be as set forth in
the Plan.
Electronic acceptance of this Agreement by the Grantee pursuant to the Company’s
instructions to the Grantee (including through the Company’s E*TRADE Employee
Stock Plan Account) shall constitute execution of this Agreement by Company and
Grantee.





